MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                          Oct 25 2016, 7:31 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                   Gregory F. Zoeller
Deputy Public Defender                                   Attorney General of Indiana
Fort Wayne, Indiana
                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mark A. Dickmeyer,                                       October 25, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1604-CR-851
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1510-F6-1030



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1604-CR-851 | October 25, 2016     Page 1 of 6
                                       Statement of the Case
[1]   Mark A. Dickmeyer (“Dickmeyer”) appeals the sentence imposed by the trial

      court following his guilty plea to Level 6 felony residential entry.1 Dickmeyer

      argues that his two-year sentence is inappropriate. Concluding that Dickmeyer

      has failed to show that his sentence is inappropriate, we affirm his sentence.


[2]   We affirm.


                                                     Issue
                 Whether Dickmeyer’s sentence is inappropriate pursuant to
                 Indiana Appellate Rule 7(B).


                                                     Facts
[3]   On October 25, 2015, Dickmeyer broke and entered the house of Kevin

      Patterson (“Patterson”). The State charged Dickmeyer with Level 6 felony

      residential entry. On February 16, 2016, Dickmeyer pled guilty as charged

      without a plea agreement.


[4]   At Dickmeyer’s sentencing hearing, he stated that he was an alcoholic and had

      been attending Alcoholics Anonymous for ten years. He also stated that he had

      “a problem with narcotics[.]” (Sent. Tr. 9). Dickmeyer claimed that he had

      “no memory” of breaking into Patterson’s house because he had been drinking




      1
          IND. CODE § 35-43-2-1.5.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1604-CR-851 | October 25, 2016   Page 2 of 6
      and “went into a black out[.]” (Sent. Tr. 7). He also stated that most of his

      prior offenses were either alcohol or drug related.


[5]   When sentencing Dickmeyer, the trial court stated, in relevant part:


              [A]s I look back on this matter, I see Mr. Dickmeyer as
              comprehensively outlined by the State not really honest to the
              Court this morning . . . I don’t see a lot of remorse this morning.
              He’s not even taking responsibility for breaking into a
              homeowner’s home. He’s saying that he blacked out and doesn’t
              remember it, but I’m sure during the plea all of his rights were
              given, and he made a factual basis. So since that time, I guess
              he’s changed his tune a little bit now that we are at sentencing. I
              note that [Dickmeyer] has one juvenile delinquency, as an adult
              he has five prior misdemeanor convictions, seven prior confirmed
              felony convictions, and as outline by the State, he’s been
              convicted of burglary twice, robbery twice, theft twice, and
              possession of a controlled substance. His prior criminal history
              concerns me greatly. I also take the facts and circumstances, in
              this case, and show that they are quite aggravating as I believe
              the homeowner was, if I read this right, he was sleeping. . . .
              That’s one of the worst nightmares I think anybody in their own
              home could face when sleeping. I’ll show prior attempts of
              rehabilitation have failed. His risk to reoffend, obviously, is at
              high risk.


      (Sent. Tr. 14-15). Thereafter, the trial court imposed a two (2) year sentence to

      be executed at the Department of Correction. 2 Dickmeyer now appeals.




      2
        The trial court informed Dickmeyer that he would likely serve his sentence at the Allen County Jail and
      told him that he should sign up for the jail’s “fantastic substance abuse program[.]” (Sent. Tr. 18).

      Court of Appeals of Indiana | Memorandum Decision 02A03-1604-CR-851 | October 25, 2016            Page 3 of 6
                                                  Decision
[6]   Dickmeyer argues that his two-year sentence was inappropriate “in light of his

      remorse and acceptance of responsibility.” (Dickmeyer’s Br. 8). He contends

      that this Court should revise his sentence to an advisory sentence of one year.


[7]   We may revise a sentence if it is inappropriate in light of the nature of the

      offense and the character of the offender. Ind. Appellate Rule 7(B). The

      defendant has the burden of persuading us that his sentence is inappropriate.

      Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a

      Rule 7(B) review “should be to attempt to leaven the outliers, and identify some

      guiding principles for trial courts and those charged with improvement of the

      sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

      Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether a sentence is

      inappropriate ultimately turns on “the culpability of the defendant, the severity

      of the crime, the damage done to others, and a myriad of other factors that

      come to light in a given case.” Id. at 1224.


[8]   When determining whether a sentence is inappropriate, we acknowledge that

      the advisory sentence “is the starting point the Legislature has selected as an

      appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

      Here, Dickmeyer pled guilty to Level 6 felony residential entry. A Level 6

      felony has a sentencing range of six (6) months to two and one-half (2½) years

      with an advisory sentence of one (1) year. I.C. § 35-50-2-7(b). The trial court

      imposed a two (2) year sentence.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1604-CR-851 | October 25, 2016   Page 4 of 6
[9]    The nature of Dickmeyer’s offense involved breaking and entering the home of

       the victim, who was sleeping at the time. The probable cause affidavit attached

       to the presentence investigation report (“PSI”) reveals that the victim woke up

       after hearing Dickmeyer in the house and then yelled at Dickmeyer, who fled

       by crawling out a window.


[10]   Turning to Dickmeyer’s character, we acknowledge that he pled guilty.

       However, as the trial court noted, Dickmeyer did not fully accept responsibility

       and, instead, offered his drinking as an excuse for his offense. He has a history

       of alcohol and drug abuse. Dickmeyer told the trial court that his criminal

       history was mainly alcohol related and failed to acknowledge his prior burglary,

       robbery, and theft convictions. At the time of sentencing, Dickmeyer was fifty-

       six years old and had amassed seven felony convictions, including two burglary

       convictions, two robbery convictions, two theft convictions, and one possession

       of a controlled substance conviction. He also had five prior misdemeanor

       convictions (including two convictions for criminal conversion, two operating

       while intoxicated convictions, and one public intoxication conviction) and a

       juvenile delinquency adjudication (which would have been 1st degree burglary

       if committed by an adult).3 Additionally, the PSI reveals that Dickmeyer was

       on parole from two separate theft convictions at the time of this current offense.




       3
           The juvenile adjudication occurred in 1977.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1604-CR-851 | October 25, 2016   Page 5 of 6
       The record before us reveals that Dickmeyer has a disregard for the law and has

       failed to reform.


[11]   Dickmeyer contends that the trial court should have placed him in the Hope

       Probation Program. The trial court, however, specifically addressed and denied

       that request at sentencing, explaining that “the thing about HOPE probation is

       that I have to have people before me that take responsibility constantly, that

       don’t lie, that take responsibility, [and] that really, really want to get help[.]”

       (Sent. Tr. 15-16).


[12]   Dickmeyer has not persuaded us that his two-year sentence for his Level 6

       felony residential entry conviction is inappropriate. Therefore, we affirm the

       trial court’s sentence.


[13]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1604-CR-851 | October 25, 2016   Page 6 of 6